*910The brief submitted by the appellant’s counsel pursuant to Anders v California (386 US 738 [1967]) was deficient because it failed to contain any statement of facts and failed to analyze potential appellate issues or highlight facts in the record that might arguably support the appeal (see People v Sanders, 91 AD3d 798, 799 [2012]; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252, 256 [2011]). Inasmuch as the brief does not demonstrate that assigned counsel acted “as an active advocate on behalf of his . . . client” (Matter of Giovanni S. [Jasmin A.], 89 AD3d at 256 [internal quotation marks omitted]), we must assign new counsel to represent the appellant (see People v Sanders, 91 AD3d at 799; People v Foster, 90 AD3d 1070, 1071 [2011]; Matter of Giovanni S. [Jasmin A.], 89 AD3d at 258). Angiolillo, J.P., Balkin, Austin and Miller, JJ., concur;